DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 10/15/21 as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
DAHL (WO 2017/190760) is considered to be the closest prior art of record.
DAHL discloses a method for model-based control and regulation of an internal combustion engine (101) with a Selective Catalytic Reduction (SCR) catalytic converter (one of ordinary skill would understand the reference to SCR at pg. 1 lines 29-30 and urea at pg. 15 line 24 and pg. 16 line 4 to imply that EAT 102 includes an SCR converter) in which an operating point of the internal combustion engine is predefined by an engine control unit (202)(operating point predefined by set point values, pg. 17 lines 1-4) and an operating point of the SCR catalytic converter is predefined by an SCR control unit (302)(operating point predefined by set point values, pg. 17 line 11), the method comprising the steps of:
requesting an overall system quality measure (quantity minimized in Eq. 1, pg. 6) that is calculated by an overall system optimizer (304) in accordance with fed back values of the engine control unit (pg. 16 lines 21-22) and fed back values of the SCR control unit (pg. 16 lines 22-27)(pg. 16 lines 29-32);
changing default values (set point values, pg. 17 line 3) for the engine control unit (304 sends set point values to 202, pg. 17 lines 1-4); and

Regarding claim 1, the prior art fails to teach or render obvious the claim limitation “wherein the overall system quality measure is minimized in that a first overall system quality measure is calculated by the overall system optimizer at a first point in time, at a second point in time a second overall system quality measure is predicted for the prediction horizon and a deviation between the first overall system quality measure and the second overall system quality measure is determined, and the overall system optimizer sets the second overall system quality measure as the minimized overall system quality measure in which the deviation is less than a threshold value” in the manner defined in the instant claim 1.
Regarding claim 3, the prior art fails to teach or render obvious the claim limitation “wherein the overall system quality measure is minimized in that a first overall system quality measure is calculated by the overall system optimizer at a first point in time, and at a second point in time a second overall system quality measure is predicted for the prediction horizon, and the overall system optimizer sets the second overall system quality measure as a minimized quality measure after running through a pre-definable number of new calculations” in the manner defined in the instant claim 3.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747